 DECISIONS OF NATIONAL LABOR RELATIONS BOARDP. G. Simon, Inc. and Roy M. Pitman and MillardD. Marcum. Cases 25-CA-13260-1 and 25-CA- 13260-2February 12, 1982DECISION AND ORDERBY CHAIRMAN VAN DE' WArER ANI:)MEMBERS FANNING AND HUNTERUpon charges filed on March 5, 1981, by RoyM. Pitman and Millard D. Marcum, herein calledthe Charging Parties, and duly served on P. G.Simon, Inc., herein called Respondent, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 25, issued a con-solidated complaint on April 17, 1981, against Re-spondent, alleging that Respondent had engaged in,and was engaging in, unfair labor practices affect-ing commerce within the meaning of Section8(a)(l) and (3) and Section 2(6) and (7) of the Na-tional Labor Relations Act, as amended. Copies ofthe charges and consolidated complaint and noticeof hearing before an administrative law judge wereduly served on the parties to this proceeding. Re-spondent failed to file an answer to the consoli-dated complaint.On October 5, 1981, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment based on Respondent's failureto file an answer to the consolidated complaint.Subsequently, on October 9, 1981, the Board issuedan order transferring the proceeding to the Boardand a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment shouldnot be granted. Respondent thereafter failed to filea response to the Notice To Show Cause andtherefore the allegations in the Motion for Sum-mary Judgment stand uncontroverted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides:The respondent shall, within 10 days from theservice of the complaint, file an answer there-to. The respondent shall specifically admit,deny, or explain each of the facts alleged inthe complaint, unless the respondent is withoutknowledge, in which case the respondent shallso state, such statement operating as a denial.All allegations in the complaint, if no answer260 NLRB No. 26is filed, or any allegation in the complaint notspecifically denied or explained in an answerfiled, unless the respondent shall state in theanswer that he is without knowledge, shall bedeemed to be admitted to be true and shall beso found by the Board, unless good cause tothe contrary is shown.The consolidated complaint and notice of hearingserved on Respondent herein specifically states thatunless an answer to the consolidated complaint isfiled within 10 days of service thereof "all of theallegations in the consolidated complaint shall bedeemed to be admitted to be true and shall be sofound by the Board." Further, according to the un-controverted allegations of the Motion for Sum-mary Judgment, Respondent was duly served withthe consolidated complaint and notice of hearingon April 17, 1981; it filed no answer by September23, 1981, and, on that date, it was informed by tele-phone by the General Counsel of the necessity offiling an answer; and, by letter of September 23,1981, it was given until September 29, 1981, by theGeneral Counsel to file an answer. If no answerwere filed by that date, the General Counsel indi-cated, he would seek summary judgment. As notedabove, Respondent thereafter failed to file ananswer or a response to the Notice To ShowCause.Accordingly, under the rule set forth above, nogood cause having been shown for the failure tofile a timely answer, the allegations of the consoli-dated complaint are deemed admitted and arefound to be true, and we grant the General Coun-sel's Motion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINI)INGS OF FACTI. TI H BUSINESS OF1 RI-SPONI)F NTRespondent is, and has been at all times materialherein, a Michigan corporation with its principaloffice and place of business in Detroit, Michigan.Respondent has been engaged as a painting con-tractor at various locations throughout the UnitedStates, including a site located in Muncie, Indiana.In the 12 months preceding issuance of the consoli-dated complaint, Respondent, in the course andconduct of its business operations, purchased andreceived goods and materials at the Muncie sitevalued in excess of $50,000 directly from pointsoutside the State of Indiana. It further performedservices valued in excess of $50,000 in this timeperiod in States other than the State of Indiana.186 P'. G. SIMON. INC.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act,and that it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOI VEI)Painters District Council No. 22, InternationalBrotherhood of Painters and Allied Trades, AFL-CIO, is, and has been at all times material herein, alabor organization within the meaning of Section2(5) of the Act.111. THI UNFIAIR I.ABOR PRACTI[ICESOn an unknown date in December 1980, and onFebruary 12 and March 2, 1981, Respondent's em-ployees Roy M. Pitman and Millard D. Marcumconcertedly complained directly to Respondent,and through the Union to Respondent, regardingthe wages, hours, and working conditions of Re-spondent's employees. On or about March 2, 1981,Respondent discharged its employees Pitman andMarcum and since that date has failed and refusedto reinstate them because of their activities in De-cember 1980, and in February and March 1981, de-scribed above; because they joined, supported, orassisted the Union; because they engaged in con-certed activities for the purpose of collective bar-gaining or other mutual aid or protection: becauseRespondent believed they had engaged in such ac-tivities; and in order to discourage employees fromengaging in such activities or other concerted ac-tivities.Accordingly, we find that, by the aforesaid con-duct, Respondent has interfered with, restrained,and coerced its employees in the exercise of therights guaranteed them under Section 7 of the Actand that, by such conduct, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.Further, by such conduct, Respondent has dis-criminated in regard to the hire or tenure or termsor conditions of employment of its employees,thereby discouraging membership in a labor organi-zation, and has thereby engaged in unfair laborpractices within the meaning of Section 8(a)(3) and(1) of the Act. The above unfair labor practicesaffect commerce within the meaning of Section2(6) and (7) of the Act.IV. THIE liI:CT OF THI: UNFAIR I.ABORPRACTICES UPON CONMIMERCIThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section 1. above, have a close.intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THI RFMiDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(1) and Section 8(a)(3) and(I) of the Act, we shall order that it cease anddesist therefrom, and take certain affirmative actiondesigned to effectuate the policies of the Act.We shall order that Respondent offer Roy M.Pitman and Millard D. Marcum immediate and fullreinstatement to their former positions or. if suchpositions no longer exist, to substantially equivalentpositions, without prejudice to their seniority orany other rights or privileges previously enjoyed.We shall also order that Respondent make Roy M.Pitman and Millard D. Marcum whole for any lossof pay they may have suffered because of their un-lawful discharges, with backpay to be computed inaccordance with F: W. Woolworth Company. 90NLRB 289 (1950), and with interest to be comput-ed as prescribed in Florida Steel Corporation, 231NLRB 651 (1977). See, generally, Isis Plumbing &Heating Co., 138 NLRB 716 (1962).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONC LUSIONS OF LAW1. P. G. Simon, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act.2. By discharging and refusing to reinstate em-ployees Roy M. Pitman and Millard D. Marcumbecause they engaged in protected concerted andunion activities, Respondent has engaged in and isengaging in unfair labor practices within the mean-ing of Section 8(a)(1) and Section 8(a)(3) and (1) ofthe Act.3. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,P. G. Simon, Inc., Muncie, Indiana, its officers,agents, successors, and assigns. shall:1. Cease and desist from:(a) Discharging and refusing to reinstate employ-ees because they choose to engage in protectc:dconcerted or union activities.187 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Offer Roy M. Pitman and Millard D.Marcum immediate and full reinstatement to theirformer positions or, if such positions no longerexist, to substantially equivalent positions, withoutprejudice to their seniority or any other rights orprivileges previously enjoyed, and make themwhole for any loss of earnings they may have suf-fered by paying them a sum of money to be deter-mined in accordance with the formula set forth inthe section of this Decision entitled "TheRemedy."(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security payment re-cords, timecards, personnel records and reports,and all other records necessary to analyze andcompute the amount of backpay due under theterms of this Order.(c) Post at its Muncie, Indiana, facility copies ofthe attached notice marked "Appendix."' Copiesof said notice, on forms provided by the RegionalDirector for Region 25, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.' In the ceent that this Order is cl;firccd by a Judgmnlenl of a UniedStates Court olf Appeals. the words, il the lltice reading "Posted byOrder of the National l.abor Relati ons Board" shall read "Poseld P'ursu-ant to a Judgment (lf the Ullilcd States Court of Appeal, Enfiorcing anlOrder of the National Labor Relationrs Board "(d) Notify the Regional Director for Region 25,in writing, within 20 days from the date of thisOrder, what steps Respondent has taken to complyherewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWI: Wil. NOT discharge and refuse to rein-state any employees because they engage inprotected concerted or union activities.WE Wll.l. NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them inSection 7 of the National Labor Relations Act,as amended.WE WItl. offer Roy M. Pitman and MillardD. Marcum immediate and full reinstatementto their former positions or, if those positionsno longer exist, to substantially equivalent po-sitions, without prejudice to their seniority orany other rights or privileges previously en-joyed, and wE wIiJ. make them whole for anyloss of earnings they may have suffered byreason of the discrimination against them, plusinterest.P. G. SIMON, INC.188